Citation Nr: 1737305	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-37 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma, to include as due to chemical or environmental hazards exposure. 

2.  Entitlement to service connection for a blood clot disorder of the left leg, to include as secondary to Hodgkin's lymphoma. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2014 and March 2016.  The December 2014 remand ordered additional development.  When the claim returned to the Board in March 2016, it was remanded to provide the Veteran the hearing requested in a March 2015 VA Form 9.  A hearing was held before the undersigned in June 2016 and the claim is now before the Board once again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development received during the pendency of the appeal warrants a remand to obtain a new medical opinion.  Specifically, the addition of personnel records in January 2016 proved a previously unsubstantiated fact, that the Veteran had active service in southwest Asia.  The Veteran has alleged it was during this service that he was exposed to hazards that caused his Hodgkin's lymphoma.  An opinion has not been sought or obtained regarding a causal nexus between the Veteran's service in southwest Asia, thus there is insufficient evidence to adjudicate the Veteran's claim.  Therefore a new VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Since the Veteran has claimed his blood clot disorder is related to his Hodgkin's lymphoma, these two matters are inextricably intertwined.  Adjudicating the issue of service connection for the blood clot disorder prior to determining if the Veteran's Hodgkin's lymphoma is service connected would unfairly prejudice the Veteran.  Therefore, both matters must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records regarding the Veteran's Hodgkin's lymphoma and his blood clot disorder. 

2.  After the above development has taken place, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his Hodgkin's lymphoma and blood clot disorder. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify the earliest date the Veteran's Hodgkin's lymphoma became active based on the record. 

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Hodgkin's lymphoma is related to an event, disease or injury during active service, to include exposure to chemical or environmental hazards while serving in southwest Asia.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's blood clot disorder is related to an event, disease or injury during active service, to include exposure to chemical or environmental hazards while serving in southwest Asia.   

d.  If the Veteran's Hodgkin's lymphoma is found to be at least as likely as not related to the Veteran's service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's blood clot disorder is due to the Veteran's Hodgkin's lymphoma.  

e.  If the Veteran's Hodgkin's lymphoma is found to be at least as likely as not related to the Veteran's service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's blood clot disorder was aggravated (chronically worsened) by the Veteran's Hodgkin's lymphoma.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




